            CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 1 of 17




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                                      (ST. PAUL)



RHONDA STONE,                                   Case No.:

                       Plaintiff,
                                                COMPLAINT AND
v.                                              DEMAND FOR JURY TRIAL

SOUTHPOINT FCU and EXPERIAN
INFORMATION SOLUTIONS, INC.,                          1. FCRA, 15 USC §1681 et seq.

                       Defendants.


       Plaintiff Rhonda Stone (“Plaintiff”), through Plaintiff’s attorneys, alleges the following

against Defendants SouthPoint FCU (“SouthPoint”), and Experian Information Solutions, Inc.

(“Experian”):

                                           INTRODUCTION

       1.       Plaintiff’s Complaint alleges violations of the Fair Credit Reporting Act

(“FCRA”), 15 U.S.C. § 1681 et seq. against Defendant Equifax, a consumer reporting agency,

for reporting inaccurate information on Plaintiff’s credit report.

       2.       Plaintiff’s Complaint also alleges violations of the FCRA against Defendant

SouthPoint for failing to conduct a reasonable reinvestigation after receiving notice of Plaintiff’s

dispute from Defendant Experian.

                                     JURISDICTION AND VENUE

       3.       The District Court has federal question jurisdiction over these claims pursuant to

28 U.S.C. § 1331; 15 U.S.C. § 1681.


                                                  1
            CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 2 of 17




       4.       Venue in this District is proper pursuant to 28 U.S.C. § 1391(b)(2) in that a

substantial part of the events or omissions giving rise to the claim occurred in this district.

       5.       Defendants transact business here; as such, personal jurisdiction is established.


                                                PARTIES

       6.       Plaintiff is a natural person residing in the city of New Ulm in Brown County,

Minnesota.

       7.       Plaintiff is a consumer as defined by the FCRA, 15 U.S.C. §1681a(c).

       8.       Defendant SouthPoint is a financial institution engaged in the business of

providing credit and collecting debt. SouthPoint is also a furnisher, as defined in 15 U.S.C. §

1681s-2. Upon information and belief, SouthPoint is regularly engaged in the business of

furnishing credit information to the credit reporting agencies. SouthPoint is headquartered at 924

East Main, Sleepy Eye, MN 56085, and can be served at the same address, which is registered

with the state of Minnesota.

       9.       Defendant Experian is a consumer reporting agency (“CRA”) as defined in 15

U.S.C. § 1681a(f). Upon information and belief, Defendant is regularly engaged in the business

of assembling, evaluating, and disbursing information concerning consumers for the purpose of

furnishing consumer reports, as defined in 15 U.S.C. § 1681a(d), to third parties. Experian’s

headquarters is located at 475 Anton Blvd., Costa Mesa, CA 92626. Experian can be served

through their registered agent, C T Corporation System, Inc., located at 1010 Dale Street North,

St. Paul, MN 55117-5603.

       10.       Upon information and belief, Defendant Experian disburses consumer reports to

third parties under contract for monetary compensation.

       11.      At all relevant times, Defendants SouthPoint and Experian acted through duly


                                                  2
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 3 of 17




authorized agents, employees, officers, members, directors, heirs, successors, assigns, principals,

trustees, sureties, subrogees, representatives, and insurers.

       12.     Any violation by Defendants was not in good faith, was knowing, negligent,

willful, and/or intentional, and Defendant did not maintain procedures reasonably adapted to

avoid any such violation.

                                  FACTUAL ALLEGATIONS

       13.     Defendant Experian reports consumer information about Plaintiff and other

consumers through the sale of consumer reports (credit reports).

       14.     Defendant Experian’s credit reports generally contain the following information:

(i) Header/Identifying Information: this section generally includes the consumer’s name, current

and prior addresses, date of birth, and phone numbers; (ii) Tradeline Information: this section

pertains to consumer credit history, and includes the type of credit account, credit limit or loan

amount, account balance, payment history, and status; (iii) Public Record Information: this

section typically includes public record information, such as bankruptcy filings; and (iv) Credit

Inquiries: this section lists every entity that has accessed the consumer’s file through a “hard

inquiry” (i.e., consumer-initiated activities, such as applications for credit cards, to rent an

apartment, to open a deposit account, or for other services) or “soft inquiry” (i.e., user-initiated

inquiries like prescreening).

       15.     Defendant Experian gains access to consumer information from various sources,

including furnishers who provide consumer information to Experian, and information Experian

independently sources itself or through third party providers/vendors or repositories, including

computerized reporting services like PACER.

       16.     The information reported by Defendant Experian contributes to consumer



                                                  3
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 4 of 17




creditworthiness, including their FICO Scores, which are calculated using information contained

in Experian’s consumer credit reports.

       17.     The majority of financial services lenders (e.g., banks, creditors, lender) rely upon

credit reports, FICO Scores and other proprietary third-party algorithms – “scoring” models – to

interpret the information in a credit report.

       18.     These algorithms use variables or “attributes” derived from the credit report to

calculate a “credit score,” which ultimately determines consumer creditworthiness.

       19.     FICO Scores consider the following factors: Payment history (35%); Amount of

debt (30%); Length of credit history (15%); New credit (10%); and Credit mix (10%).

       20.     Amount of debt owed is a major factor in a consumer’s credit score; by reporting

a debt as outstanding when it is in fact discharged, a consumer reporting agency creates an

impression that the Amount of currently owed debts is higher than it actually is thereby

impacting a consumer’s credit score.

       21.     Payment history refers to whether a consumer has paid his or her bills in the past,

and whether these payments have been timely, late, or missed.

       22.     The more severe, recent, and frequent late payments are, the greater the harm to

the FICO Score.

       23.     In factoring the severity of delinquent payments a FICO Score considers how late

the payment continues to be, how much is owed, how recently this occurred, and how many

delinquent accounts exist.

       24.     Defendant Experian obtained and reported Plaintiff’s consumer bankruptcy

information in both the Public Records section of her consumer credit report, as well as the

individuals account tradelines.



                                                 4
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 5 of 17




       25.     Defendant Experian had notice of Plaintiff’s bankruptcy discharge through

independent collection of consumer information as well as from information furnished by

tradeline furnishers. Defendant reported Plaintiff’s bankruptcy filing and/or discharge in the

public record section of their credit reports, as well as in individual account tradelines.

       26.     Defendant Experian is well aware that the effect of a discharge Order in a Chapter

7 Bankruptcy is to discharge all statutorily dischargeable debts other than those that have been

reaffirmed in a reaffirmation agreement or successfully challenged in an adversary proceeding.

       27.     Information regarding whether a debt has been reaffirmed or successfully

challenged through an adversary proceeding is retrievable from the same sources Experian

obtains the bankruptcy case information, as well as from information provided to Experian from

furnishers of account/tradeline information.

       28.     Rather than following reasonable procedures to assure maximum possible

accuracy, Defendant Experian reports information regarding pre-bankruptcy debts even if that

information ignores or contradicts information provided by furnishers of account/tradeline

information or information contained in public court records that Defendant has obtained through

its independent efforts, or could easily obtain through reasonably available public records.

       29.     Defendant Experian is on continued notice of its inadequate post-bankruptcy

reporting procedures, including inaccurate balances, and account and payment statuses, through

the thousands of lawsuits and FTC and Consumer Financial Protection Bureau complaints filed

against it for its inaccurate reporting following a Chapter 7 discharge.

       30.     On a date prior to the relevant time period, Plaintiff and her husband opened a

revolving credit account with SouthPoint, with an account #100169**** (“SouthPoint

Account”).



                                                  5
           CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 6 of 17




         31.   On or about October 22, 2019, Plaintiff and her husband filed for voluntary

bankruptcy under Chapter 7 of Title 11, the Bankruptcy Code, in the District of Minnesota (St.

Paul), case number 19-3330.

         32.   There were no objections during Plaintiff’s Chapter 7 Bankruptcy, or proceedings

to declare any debt “nondischargeable” pursuant to 11 U.S.C. § 523 et seq. There were also no

requests for relief from the “automatic stay” codified at 11 U.S.C. §362 et seq. while the

Plaintiff’s Bankruptcy was pending to pursue the Plaintiff on any personal liability for listed

debts.

         33.   Plaintiff and her husband received a discharge in bankruptcy court on or about

January 22, 2020.

         34.   Plaintiff filed for bankruptcy for the purpose of obtaining a fresh start and

rebuilding her credit.

         35.   Upon information and belief following Plaintiff’s Chapter 7 Bankruptcy,

Defendant Experian prepared one or more credit reports concerning Plaintiff. Defendant reported

Plaintiff’s Chapter 7 Bankruptcy case information, including the case number, court, filing date,

and/or discharge.

         36.   Defendant Experian also reported Plaintiff’s credit history, including names of

credit accounts, account numbers, account types, responsibility for the account (i.e., individual or

joint accounts), the date the accounts were opened, status, and the date of the last status update.

         37.   For accounts included in Plaintiff’s Chapter 7 Bankruptcy, including collection

accounts, Defendant Experian is generally required to report the status of these debts as

discharged through bankruptcy, unless the furnishers provide information showing that a debt

was excludable from discharge.



                                                  6
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 7 of 17




       38.     Nevertheless, Defendant Experian continued to report one or more accounts

inaccurately, with a balance owed between the time the bankruptcy petition was filed and when

Plaintiff received the discharge, instead of accurately reporting the status of this pre-petition debt

as included in or discharged in Chapter 7 Bankruptcy with a $0 balance.

       39.     On or around April 1, 2020, Plaintiff’s husband obtained his consumer credit

report from Experian to ensure that the bankruptcy reporting was accurately.

       40.     Upon review of her husband’s Experian consumer credit report, Plaintiff

discovered that Experian was reporting the joint SouthPoint Account inaccurately as open with

no indication that the SouthPoint Account had been discharged in bankruptcy. Experian was also

reporting the SouthPoint Account with a “Balance” owed of $458.00.

       41.     Experian’s reporting was patently false and materially misleading as the

SouthPoint Account was had been discharged in Plaintiff’s bankruptcy and therefore was no

longer owed by Plaintiff to SouthPoint.

       42.     Experian did not report that the Southpoint Account had been discharged in

bankruptcy despite reporting the bankruptcy in the public records section and reporting other

unsecured pre-bankruptcy accounts as “Discharged through Bankruptcy Chapter 7”.

       43.     Notably, the other national consumer reporting agencies Equifax and Trans Union

did not inaccurately report the Accounts like Experian.

       44.     On or about May 20, 2020, Plaintiff and her husband both sent separate letters to

Experian, disputing the inaccurate reporting of the SouthPoint Account on their credit.

       45.     The letters specifically advised that the SouthPoint Account had been included in

Plaintiff’s bankruptcy.

       46.     USPS Certified Mail Tracking confirms that Experian received Plaintiff’s dispute



                                                  7
            CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 8 of 17




letter.

          47.   Upon information and belief, Experian forwarded Plaintiff’s dispute to SouthPoint

within 5 business days of receipt.

          48.   Upon information and belief, Experian failed to respond to Plaintiff’s dispute.

          49.   On or about September 16, 2020, Plaintiff pulled her Experian credit report to

ensure that Experian had corrected the reporting.

          50.   Plaintiff discovered that Experian was still reporting the SouthPoint Account as

“Open” and with a “Balance” owed of $458.00.

          51.   Upon information and belief, Experian did not investigate Plaintiff’s dispute and

merely forwarded an automated dispute form to SouthPoint. Rather than perform an

investigation based on Plaintiff’s dispute, reasonably available public records, and information

known by Experian through Plaintiff’s reported payment history regarding the SouthPoint

Account, Experian merely parroted information furnished by SouthPoint despite awareness that

the information was factually inaccurate and conflicted with information known by Experian.

          52.   Upon information and belief, Experian additionally and/or alternatively was on

notice of Southpoint’s unreliable procedures to properly update the reporting of pre-Chapter 7

debt upon discharge of a bankruptcy, and may therefore have reported information contradicted

by Experian’s own records and independent knowledge of Plaintiff’s bankruptcy discharge in

unreasonable reliance on a furnisher.

          53.   Upon information and belief, SouthPoint also failed to conduct a reasonable

investigation after receiving notice of Plaintiff’s dispute from Experian. Consequently,

SouthPoint continued to furnish inaccurate data to Defendant Experian.

          54.   Defendant inaccurately reports the status of the Southpoint Account as well as an



                                                 8
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 9 of 17




inaccurate outstanding balance, even though the debt is in fact discharged, Plaintiff is no longer

personally liable for the debts, and Defendants have actual knowledge Plaintiff filed for and

received a Chapter 7 Bankruptcy discharge.

       55.     Consequently, Plaintiff suffers actual damages, including credit harm, loss of

credit opportunity, credit denials, and other financial harm. Plaintiff also suffers interference

with daily activities, as well as emotional distress, including, without limitation, emotional and

mental anguish, humiliation, stress, anger, frustration, shock, embarrassment, and anxiety.

       56.     Upon information and belief, had Defendants accurately reported the SouthPoint

Account, Plaintiff’s credit score would have been better.

       57.     Defendants’ conduct exacerbated Plaintiff’s frustration during the already

stressful post-bankruptcy period by hindering Plaintiff’s ability to rebuild her credit.

       58.     Upon information and belief, Plaintiff applied for credit with CareCredit, LLC

and was denied credit due to Defendants’ inaccurate reporting.

       59.     At least five separate financial entities pulled Plaintiff’s Experian credit report

between February 26, 2020 and May 29, 2020, after Plaintiff’s bankruptcy discharge. Therefore,

Plaintiff has suffered reputational damage in the form of inaccurate information being provided

to third parties by Experian.

                                            COUNT I
                                      Defendant Experian
                       (Violations of the FCRA, 15 U.S.C. § 1681 et seq)

       60.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint

as though fully stated herein.

       61.     The United States Congress has found that the banking system is dependent upon

fair and accurate credit reporting. Inaccurate credit reports directly impair the efficiency of the



                                                  9
         CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 10 of 17




banking system, and unfair credit reporting methods undermine the public confidence, which is

essential to the continual functioning of the banking system.

       62.     Congress enacted the FCRA to ensure fair and accurate reporting, promote

efficiency in the banking system, and protect consumer privacy.

       63.     The FCRA requires credit reporting agencies, like Experian, to “follow reasonable

procedures to assure maximum possible accuracy of the information concerning the individual

about whom the report relates.” 15 U.S.C. § 1681e(b).

       64.     Defendant Experian negligently and/or willfully violated 15 U.S.C. § 1681e(b) by

failing to follow reasonable procedures to assure maximum possible accuracy of the information

included in Plaintiff’s credit file/report, and also by failing to report accurate information when

placed on notice that the information Defendant is reporting is inaccurate, and/or otherwise

contradicted by information known by Defendant or reasonably available to Defendant.

       65.     Consequently, Defendant Experian routinely reports inaccurate, and materially

misleading information about Plaintiff, without verifying the accuracy of this information, or

updating this information as required by § 1681(e)(b) when Defendant possess information

inconsistent with the reported information, and possess information establishing that the reported

information is in fact inaccurate.

       66.     In this case, the inaccurately reported debts pertain to the Southpoint debt that

Defendant Experian knew predated Plaintiff’s Bankruptcy and was discharged by Plaintiff’s

bankruptcy.

       67.     Defendant Experian knew or should have known of its obligations under the

FCRA, especially pertaining to discharged debts. These obligations are well established by the

plain language of the FCRA, in promulgations of the Federal Trade Commission, well-



                                                10
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 11 of 17




established case law, and in prior cases involving Defendant from which Defendant is on notice

of their unreasonable procedures concerning the reporting of discharged debts.

        68.     Defendant Experian have obtained or has available substantial written materials

that apprised Defendant of duties and obligations mandated by the FCRA, including where

consumers file for Chapter 7 Bankruptcy.

        69.     Upon information and belief, Defendant Experian regularly conducts voluntary

public records searches with the intention of including bankruptcy information on the credit

reports it sells to other parties.

        70.     Upon information and belief, Defendant Experian voluntarily conducted public

records searches and obtained information about Plaintiff’s bankruptcy filing and bankruptcy

discharge.

        71.     The diligence Defendant Experian exercise in recording consumer bankruptcy

filings is not replicated in Defendants’ reporting of the effect of the bankruptcy upon consumer

debts, including the bankruptcy discharge.

        72.     Despite knowledge of their legal obligations, Defendant Experian acted willfully

in consciously breaching known duties and deprived Plaintiff of rights under the FCRA.

        73.     Defendant Experian possesses information from which Defendants should know

the reported information is inaccurate, as Defendant includes the date the consumer filed

bankruptcy, whether the consumer obtained a bankruptcy discharge, as well as the date the

inaccurate tradeline account/debt arose or was otherwise opened by the consumer.

        74.     Defendant Experian inaccurately reported Plaintiff’s SouthPoint Account as

“Open” and with a “Balance” owed when the debt had been discharged in Plaintiff’s bankruptcy.

        75.     Defendant Experian is well aware that discharged debts should not be reported as



                                               11
         CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 12 of 17




late, past due, with an outstanding balance, or with an inaccurate account status such as charge

off after the debt is discharged.

       76.     Defendant Experian violated 15 U.S.C. § 1681e(b) by failing to follow reasonable

procedures to assure maximum possible accuracy of the information included in Plaintiff’s credit

file/report, and by also failing to report accurate information when Defendant knew or should

have known the information Defendants are reporting is inaccurate, and/or otherwise

contradicted by information known by Defendant, reported to Defendant, and/or reasonably

available to Defendant.

       77.     The inaccurate reporting of Plaintiff’s information has caused Plaintiff to suffer

stress, anxiety, headaches, frustration, emotional and mental pain and anguish, and a decreased

credit score. Moreover, the inaccurate reporting of Plaintiff’s SouthPoint Account has deprived

Plaintiff of credit opportunities and resulted in credit denials.

       78.     In addition to violating 15 U.S.C. § 1681e(b), Defendants also violated 15 U.S.C.

1681 § 1681i by failing to conduct a reasonable reinvestigation of Plaintiff’s dispute.

       79.     Even after Plaintiff notified Defendant of the inaccurate information it included in

Plaintiff’s credit file, Defendant continued to inaccurately report the SouthPoint Account as

“Open” and with a “Balance” owed.

       80.     When a consumer disputes the accuracy or completeness of information included

in a CRA’s credit file, the FCRA requires the agency to either conduct a reasonable

reinvestigation into the disputed information or delete the disputed information from the

consumer’s credit file within thirty (30) days of receiving notice of the dispute. 15 U.S.C. §

1681i(a)(2)(A).

       81.     When conducting its reinvestigation of disputed information in a consumer report,



                                                  12
         CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 13 of 17




the credit reporting agency is required to “review and consider all relevant information submitted

by the consumer.”

       82.      Additionally, the CRA must notify the person who furnished the disputed

information of the consumer’s dispute within five business days of its receipt. When notifying

the furnisher of the consumer’s dispute, the CRA is to “include all relevant information

regarding the dispute that the agency received from the consumer.” 15 U.S.C. § 1681i(a)(2)(A).

       83.      Defendant Experian’s violations of 15 U.S.C. § 1681i include, but are not limited

to the following:

           i.   Failing to reasonably reinvestigate the inaccurate information Plaintiff disputed.

         ii.    Failing to consider all relevant information while investigating Plaintiff’s dispute.

         iii.   Failing to include all relevant information when notifying SouthPoint of

                Plaintiff’s dispute.

       84.      Instead of reasonably reinvestigating Plaintiff’s dispute, Defendant Experian

continued to report the discharged SouthPoint Account as “Open” with a “Balance” owed.

       85.      Defendant’s acts, as described above, and violations of 15 U.S.C. § 1681e(b) and

15 U.S.C. § 1681i was done willfully and knowingly

       86.      Alternatively, Defendant Experian was negligent, entitling Plaintiff to recover

damages pursuant to 15 U.S.C. § 1681o.

       87.      The inaccurate reporting of Plaintiff’s information has caused Plaintiff to suffer

from stress, anxiety, headaches, frustration, and emotional and mental pain and anguish, a

decreased credit score. Moreover, the inaccurate reporting of Plaintiff’s Account has deprived

Plaintiff of credit opportunities and resulted in credit denials.

       88.      Defendant’s inaccurate and negative reporting also damaged Plaintiff’s



                                                  13
         CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 14 of 17




creditworthiness. Consequently, Plaintiff suffers damages, including credit harm, loss of credit

opportunity, credit denials, and other financial harm. Plaintiff also suffers interference with daily

activities, as well as emotional distress, including, without limitation, emotional and mental

anguish, humiliation, stress, anger, frustration, shock, embarrassment, and anxiety.

       89.     Defendant Experian is a direct and proximate cause, as well as a substantial factor

in causing actual damages and harm to Plaintiff, including, but not limited to, credit denials,

embarrassment, anguish, and emotional and mental pain.

       90.     Defendant Experian is therefore liable for actual damages, statutory damages,

punitive damages, attorneys’ fees, costs, as well as other such relief allowable by law, described

in this Complaint and/or permitted by 15 U.S.C. § 1681 et seq.

                                           COUNT II
                                    Defendant SouthPoint
                       (Violations of the FCRA, 15 U.S.C. § 1681s-2(b))

       91.     Plaintiff incorporates by reference all the above paragraphs of this Complaint as

though fully stated herein.

       92.     The FCRA requires that furnishers of information, like SouthPoint, upon receipt

of a consumer dispute forwarded by a CRA, conduct an investigation with respect to disputed

information, review all relevant information, and report the results of the investigation to the

credit reporting agency. If the investigation reveals the information is incomplete or inaccurate,

the furnisher is required to report those results to all credit reporting agencies to which the

furnisher has provided the inaccurate information.

       93.     SouthPoint knew or should have known about its obligations under the FCRA.

These obligations are well established in the plain language of the FCRA, in the regulations

promulgated by the Federal Trade Commission, and in well-established case law. SouthPoint



                                                 14
           CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 15 of 17




obtained or had available substantial written materials that apprised it of its duties under the

FCRA. Despite knowing these legal obligations, SouthPoint acted consciously in breaching its

known duties and deprived Plaintiff of her rights under the FCRA.

       94.      Plaintiff disputed the SouthPoint tradeline through Experian.

       95.      Thereafter, Experian forwarded Plaintiff’s dispute to SouthPoint, notifying

SouthPoint that Plaintiff was disputing the information it had furnished about the SouthPoint

Account.

       96.      SouthPoint received notice of Plaintiff’s dispute, and failed to reasonably

investigate or otherwise take corrective measures despite possessing all relevant knowledge

regarding the dispute.

       97.      SouthPoint continues to furnish inaccurate information about Plaintiff to

Experian, even though SouthPoint possesses all relevant information about the SouthPoint

Account and the inaccuracy that Plaintiff disputed.

       98.      The inaccurate SouthPoint Account materially and adversely affects Plaintiff’s

credit standing.

       99.      On at least one occasion within the past two years, by example only and without

limitations, Defendant SouthPoint violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to fully and

properly investigate Plaintiff’s dispute to Experian.

       100.     SouthPoint violated sections 15 U.S.C. §§ 1681n and 1681o of the FCRA by

engaging in willful and negligent noncompliance of 15 U.S.C. § 1681s-2(a), (b), and engaging in

conduct that violates 15 U.S.C. § 1681s-2(a), (b), including:


           i.   (Willfully and negligently failing to conduct an investigation of Plaintiff’s

                dispute, despite possessing knowledge, information, and records to substantiate

                                                 15
         CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 16 of 17




               Plaintiff’s dispute;

         ii.   Willfully and negligently failing to review all relevant information concerning

               Plaintiff’s dispute;

        iii.   Willfully and negligently failing to report the results of investigations to the

               relevant consumer reporting agencies;

        iv.    Willfully and negligently failing to report to the CRAs that the disputed

               information is indeed inaccurate;

         v.    Willfully and negligently failing to properly participate, investigate and comply

               with the reinvestigations that were conducted by any and all consumer reporting

               agencies concerning the inaccurate information disputed by Plaintiff;

        vi.    Willfully and negligently continuing to furnish and disseminate inaccurate credit,

               account and other information concerning the Plaintiff to the consumer reporting

               agencies despite actual knowledge of the falsity of the reported information; and

        vii.   Willfully and negligently failing to comply with the requirements for furnishers of

               information enumerated in 15 U.S.C. § 1681s-2(b).

       101.    SouthPoint unreasonably refused to take corrective measures required by the

FCRA to correct and/or update Plaintiff’s consumer information furnished to the national

consumer reporting agencies.

       102.    SouthPoint’s actions were a direct and proximate cause, as well as a substantial

factor in, damages and harms suffered by Plaintiff.

       103.    Consequently, SouthPoint is liable to Plaintiff for the full amount of statutory,

actual and punitive damages, as described herein and as allowable by law. Additionally, Plaintiff

is entitled to attorneys’ fees and costs, as well as other such relief permitted by 15 U.S.C. §



                                               16
          CASE 0:21-cv-00011-JRT-TNL Doc. 1 Filed 01/04/21 Page 17 of 17




1681n and § 1681o.

                                   PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Rhonda Stone respectfully requests judgment be entered

against Defendants for the following:

            A. Declaratory judgment that Defendants violated the FCRA;

            B. Actual damages pursuant to 15 U.S.C. § 1681n(a)(1) or § 1681o(a)(1);

            C. Statutory damages of $1,000.00 pursuant to 15 U.S.C. § 1681n(a)(1);

            D. Punitive damages pursuant to 15 U.S.C. § 1681n(a)(2);

            E. Costs and reasonable attorney’s fees pursuant to 15 U.S.C. §§ 1681n(a)(3) and

            1681o(a)(2);

            F. Awarding Plaintiff any pre-judgment and post-judgment interest as may be

            allowed under the law; and

            G. Any other relief that this Court deems appropriate.

                                         JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38, Plaintiff hereby demands a trial by jury

of all issues triable by jury.

        Respectfully submitted: January 4, 2021.

                                                   By: s/Jenna Dakroub
                                                   Jenna Dakroub
                                                   Bar Number: 0401650
                                                   Price Law Group
                                                   8245 N. 85th Way
                                                   Scottsdale, AZ 85258
                                                   Telephone: (818) 600-5513
                                                   Fax: (818) 600-5413
                                                   E: jenna@pricelawgroup.com
                                                   Attorney for Plaintiff Rhonda Stone



                                                17
